Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 1 of 152. PageID #: 33496



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION
OPIATE LITIGATION                             MDL No. 2804

This document relates to:                     Case No. 17-md-2804
The County of Summit, Ohio, et al. v.
Purdue Pharma L.P., et al.                    Hon. Dan Aaron Polster
Case No. 18-op-45090




DEFENDANT ALLERGAN FINANCE, LLC’S (F/K/A ACTAVIS, INC. F/K/A WATSON
  PHARMACEUTICALS, INC.) ANSWER, DEFENSES, AND DEMAND FOR JURY
                             TRIAL




                                        -i-
    Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 2 of 152. PageID #: 33497



         Defendant Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc. ∗

files this Answer to Plaintiffs’ Corrected Second Amended Complaint.

         The following matters are incorporated by reference into Allergan Finance, LLC’s

response to each paragraph of the Complaint.

     •   Allergan Finance, LLC is submitting this Answer and Affirmative Defenses only on behalf
         of Allergan Finance, LLC.

     •   The Complaint contains purported references to documents and third-party publications
         and statements that have often been excerpted, paraphrased, characterized, and otherwise
         taken out of context. These documents and third-party publications and statements should
         be considered, if at all, in context and in unmodified form, and Allergan Finance, LLC
         respectfully refers the Court to the respective materials for their accurate and complete
         contents.

     •   Except as otherwise expressly stated herein, Allergan Finance, LLC expressly denies each
         and every allegation contained in the Complaint, including without limitation any
         allegations contained in the preamble, unnumbered paragraphs, headings, subheadings,
         table of contents, footnotes, and exhibits of the Complaint, and specifically denies any
         liability to Plaintiffs.

     •   Allergan Finance, LLC reserves the right to seek to amend and supplement its Answer as
         may be appropriate or necessary.

         1.        Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1, and therefore denies the same.

                                                     INTRODUCTION

         2.        Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 2, and therefore denies the same.




∗
     Allergan Finance, LLC’s indirect parent corporation, Defendant Allergan plc (“Allergan plc”), is an Irish
     corporation that is not subject to personal jurisdiction in the United States. Allergan plc filed a motion to dismiss
     the Corrected Second Amended Complaint, and does not join this answer, although out of an abundance of caution
     generally denies the allegations in the Complaint and adopts the affirmative defenses asserted below. Nonetheless,
     if Allergan plc is required to file a separate answer at a later date, it will do so.
 Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 3 of 152. PageID #: 33498



       3.      Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 3, and therefore denies the same.

       4.      Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 4, and therefore denies the same.

       5.      Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 5, and therefore denies the same.

       6.      Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 6, and therefore denies the same.

       7.      Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 7, and therefore denies the same.

       8.      Allergan Finance, LLC admits that President Trump declared the opioid crisis a

national public health emergency on October 26, 2017. Allergan Finance, LLC lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in paragraph

8, and therefore denies the same.

       9.      Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 9, and therefore denies the same.

       10.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 10, and therefore denies the same.




                                                 3
 Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 4 of 152. PageID #: 33499



       11.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 11, and therefore denies the same.

       12.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 12, and therefore denies the same.

       13.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 13, and therefore denies the same.

       14.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 14, and therefore denies the same.

       15.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 15, and therefore denies the same.

       16.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 16, and therefore denies the same.

       17.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 17, and therefore denies the same.

       18.     Allergan Finance, LLC cannot confirm that the sources cited in footnote 3 contain

the quotes contained in paragraph 18 because the links provided are defective. As a result, Allergan




                                                 4
 Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 5 of 152. PageID #: 33500



Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of paragraph 18, and therefore denies the same.

       19.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC cannot confirm or deny that the sources cited in footnote 4 contain the quotes contained in

paragraph 18 because the link provided is defective. Allergan Finance, LLC lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 19,

and therefore denies the same.

       20.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 20, and therefore denies the same.

       21.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 21, and therefore denies the same.

       22.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 22, and therefore denies the same.

       23.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 23, and therefore denies the same.

       24.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 24, and therefore denies the same.




                                                 5
 Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 6 of 152. PageID #: 33501



                                    JURISDICTION AND VENUE

       25.     The allegations of paragraph 25 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 25.

       26.     The allegations of paragraph 26 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 26.

       27.     The allegations of paragraph 27 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 27.

                                            PARTIES

I.     PLAINTIFFS

       28.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 28, and therefore denies the same.

       29.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 29, and therefore denies the same.

       30.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 30, and therefore denies the same.

       31.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 31, and therefore denies the same.

       32.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 32, and therefore denies the same.

       33.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 33, and therefore denies the same.


                                                 6
 Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 7 of 152. PageID #: 33502



       34.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 34, and therefore denies the same.

       35.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 35, and therefore denies the same.

       36.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 36, and therefore denies the same.

       37.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 37, and therefore denies the same.

       38.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 38, and therefore denies the same.

       39.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 39, and therefore denies the same.

       40.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 40, and therefore denies the same.

       41.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 41, and therefore denies the same.

       42.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 42, and therefore denies the same.

       43.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 43, and therefore denies the same.

       44.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 44, and therefore denies the same.




                                                 7
 Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 8 of 152. PageID #: 33503



       45.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 45, and therefore denies the same.

       46.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 46, and therefore denies the same.

       47.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 47, and therefore denies the same.

       48.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 48, and therefore denies the same.

       49.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 49, and therefore denies the same.

       50.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 50, and therefore denies the same.

       51.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 51, and therefore denies the same.

       52.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 52, and therefore denies the same.

       53.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 53, and therefore denies the same.

       54.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 54, and therefore denies the same.

       55.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 55, and therefore denies the same.




                                                 8
 Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 9 of 152. PageID #: 33504



       56.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 56, and therefore denies the same.

       57.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 57, and therefore denies the same.

       58.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 58, and therefore denies the same.

       59.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 59, and therefore denies the same.

       60.     Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 60, and therefore denies the same.

       61.     The allegations of paragraph 61 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 61.

       62.     The allegations of paragraph 61 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 61.

II.    DEFENDANTS

       A.      Marketing Defendants

       63.     Allergan Finance, LLC admits that Actavis Inc. acquired Kadian® on December

17, 2008 and began marketing Kadian® in 2009. All marketing of Kadian® ceased in 2013.

Allergan Finance, LLC admits that it sells Kadian® and Norco® through subsidiaries and at all


                                                 9
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 10 of 152. PageID #: 33505



times, consistent with FDA approved labeling and packaging, has informed “prescribers and users

regarding the benefits and risks associated with the use of the prescription opioid drugs.” Allergan

Finance, LLC denies the remaining allegations of paragraph 63 that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 63, and therefore denies the same.

               1.      Purdue Entities

       64.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 64, and therefore denies the same.

       65.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 65, and therefore denies the same.

       66.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 66, and therefore denies the same.

       67.     Allergan Finance, LLC admits that opioids are a controlled substance under the

source cited in footnote 5, the Controlled Substances Act. As for the meaning or purpose of the

statute, those allegations amount to legal conclusions, to which an answer is neither necessary nor

appropriate. To the extent an answer is required, Allergan Finance, LLC denies the allegations of

footnote 5. Allergan Finance, LLC lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in paragraph 67, and therefore denies the same.

       68.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 68, and therefore denies the same.

       69.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 69, and therefore denies the same.

       70.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 70, and therefore denies the same.


                                                 10
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 11 of 152. PageID #: 33506



               2.     Actavis Entities

       71.     Allergan Finance, LLC admits that Allergan plc is a “public limited company

incorporated in Ireland with its principal place of business in Dublin, Ireland.” Allergan Finance,

LLC denies that “Actavis PLC acquired Allergan PLC in March 2015, and the combined company

changed its name to Allergan PLC in January 2013.” Allergan Finance, LLC denies that

“Defendant Actavis, Inc. was acquired by Watson Pharmaceuticals, Inc. in October 2012.”

Allergan Finance, LLC admits that Watson Pharmaceuticals acquired Actavis Inc. in October 2012

and the combined company changed its name to Actavis, Inc. in January 2013. Allergan Finance,

LLC denies that Actavis, Inc. changed its name to “Actavis PLC in 2013.” Allergan Finance, LLC

denies that “Watson Laboratories, Inc. is a Nevada corporation with its principal place of business

in Corona, California, and is a wholly owned subsidiary of Allergan PLC (Allergan Finance, LLC,

f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.).” Allergan Finance, LLC denies that each

of the listed defendants “is owned by Defendant Allergan PLC, which uses them to market and sell

its drugs in the United States.” Allergan Finance, LLC admits that it, through subsidiaries, sells

prescription opioids. Allergan Finance, LLC denies the remaining allegations that relate to it.

Allergan Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in paragraph 71, and therefore denies the same.

       72.     Allergan Finance, LLC admits that Actavis Inc. acquired Kadian® on December

17, 2008 and began marketing Kadian® in 2009. Allergan Finance, LLC admits that it sells

Kadian® and Norco®.        Plaintiffs struck footnote 6 from the Corrected Complaint Second

Amended Complaint. Accordingly, Allergan Finance, LLC does not provide any response to

footnote 6 of the Second Amended Complaint. Allergan Finance, LLC denies the remaining

allegations that relate to it. Allergan Finance, LLC lacks knowledge or information sufficient to




                                                11
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 12 of 152. PageID #: 33507



form a belief as to the truth of the remaining allegations in paragraph 72, and therefore denies the

same.

        73.    Plaintiffs struck paragraph 73 from the Correct Second Amended Complaint.

Accordingly, Allergan Finance, LLC does not provide any response to Paragraph 73 of the Second

Amended Complaint.

               3.      Cephalon Entities

        74.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 74, and therefore denies the same.

        75.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 75, and therefore denies the same.

        76.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 76, and therefore denies the same.

        77.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 77, and therefore denies the same.

               4.      Janssen Entities

        78.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 78, and therefore denies the same.

        79.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 79, and therefore denies the same.

        80.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 80, and therefore denies the same.

        81.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 81, and therefore denies the same.




                                                 12
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 13 of 152. PageID #: 33508



       82.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 82, and therefore denies the same.

       83.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 83, and therefore denies the same.

       84.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 84, and therefore denies the same.

       85.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 85, and therefore denies the same.

       86.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 86, and therefore denies the same.

       87.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 87, and therefore denies the same.

       88.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 88, and therefore denies the same.

               5.      Endo Entities

       89.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 89, and therefore denies the same.

       90.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 90, and therefore denies the same.

       91.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 91, and therefore denies the same.

       92.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 92, and therefore denies the same.




                                                 13
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 14 of 152. PageID #: 33509



       93.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 93, and therefore denies the same.

       94.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 94, and therefore denies the same.

               6.      Insys Therapeutics, Inc.

       95.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 95, and therefore denies the same.

       96.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 96, and therefore denies the same.

       97.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 97, and therefore denies the same.

       98.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 98, and therefore denies the same.

       99.     Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 99, and therefore denies the same.

               7.      Mallinckrodt Entities

       100.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 100, and therefore denies the same.

       101.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 101, and therefore denies the same.

       102.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 102, and therefore denies the same.

       103.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 103, and therefore denies the same.


                                                 14
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 15 of 152. PageID #: 33510



       104.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 104, and therefore denies the same.

       105.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 105, and therefore denies the same.

       106.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 106, and therefore denies the same.

       B.      Distributor Defendants

       107.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 107 and therefore denies the same.

               1.      AmerisourceBergen Drug Corporation

       108.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 108, and therefore denies the same.

               2.      Anda, Inc.

       109.    Allergan Finance, LLC admits that Anda, Inc. was sold to Teva in 2016. Allergan

Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 109, and therefore denies the same.

               3.      Cardinal Health, Inc.

       110.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 110, and therefore denies the same.

               4.      CVS Health Corporation

       111.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 111, and therefore denies the same.

               5.      Discount Drug Mart, Inc.




                                                15
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 16 of 152. PageID #: 33511



       112.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 112, and therefore denies the same.

               6.      HBC Service Company

       113.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 113, and therefore denies the same.

               7.      Henry Schein Entities

       114.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 114, and therefore denies the same.

       115.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 115, and therefore denies the same.

       116.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 116, and therefore denies the same.

       117.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 117, and therefore denies the same.

       118.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 118, and therefore denies the same.

       119.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 119, and therefore denies the same.

               8.      McKesson Corporation

       120.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 120, and therefore denies the same.

       121.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 121, and therefore denies the same.

               9.      Miami-Luken, Inc.


                                                16
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 17 of 152. PageID #: 33512



       122.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 122, and therefore denies the same.

               10.     Prescription Supply, Inc.

       123.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 123, and therefore denies the same.

               11.     Rite Aid Corporation

       124.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 124, and therefore denies the same.

               12.     Walgreens Boots Alliance, Inc.

       125.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 125, and therefore denies the same.

               13.     Walmart Inc.

       126.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 126, and therefore denies the same.

       127.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 127, and therefore denies the same.

       128.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 128, and therefore denies the same.

       C.      Agency and Authority

       129.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 129, and therefore denies the same.




                                                17
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 18 of 152. PageID #: 33513



                                      FACTUAL ALLEGATIONS

I.     Facts Common to All Claims

       A.      Opioids and Their Effects

       130.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 130, and therefore denies the same.

       131.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 131, and therefore denies the same.

       132.    Allergan Finance, LLC admits that the source cited in footnote 12 contains the

quote cited. Allergan Finance, LLC lack knowledge or information sufficient to form a belief as

to the truth of the remaining allegations of paragraph 132, and therefore denies the same.

       133.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 133, and therefore denies the same.

       134.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 134, and therefore denies the same.

       135.    Allergan Finance, LLC admits that some opioids are Schedule II substances.

Allergan Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in paragraph 135, and therefore denies the same.

       136.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 136, and therefore denies the same.

       137.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 137, and therefore denies the same.

       138.    Allergan Finance, LLC admits that MME is an opioid measurement unit. Allergan

Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 138, and therefore denies the same.


                                                18
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 19 of 152. PageID #: 33514



       139.    Allergan Finance, LLC admits that “[d]ifferent opioids provide varying levels of

MMEs.” Allergan Finance, LLC lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in paragraph 139, and therefore denies the same.

       140.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 140, and therefore denies the same.

       141.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 141, and therefore denies the same.

       142.    Allergan Finance, LLC admits that Kadian’s® FDA approved labeling

recommends administering orally either once or twice daily. Allergan Finance, LLC denies the

remaining allegations that relate to it. Allergan Finance, LLC lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in paragraph 142, and

therefore denies the same.

       143.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 143, and therefore denies the same.

       144.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 144, and therefore denies the same.

       145.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 145, and therefore denies the same.

       B.      The Resurgence of Opioid Use in the United States

               1.      The Sackler Family Integrated Advertising and Medicine

       146.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 146, and therefore denies the same.




                                                19
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 20 of 152. PageID #: 33515



       147.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 147, and therefore denies the same.

       148.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 148, and therefore denies the same.

       149.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 149, and therefore denies the same.

       150.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 150, and therefore denies the same.

       151.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 151, and therefore denies the same.

               2.      Purdue Developed and Aggressively Promoted OxyContin

       152.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 152, and therefore denies the same.

       153.    Allergan Finance, LLC admits that the source cited in footnote 14 contains the

quote in paragraph 153. Allergan Finance, LLC lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in paragraph 153, and therefore denies the same.

       154.    Allergan Finance, LLC admits that the source cited in footnote 15 contains the

quote in paragraph 154. Allergan Finance, LLC lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in paragraph 154, and therefore denies the same.

       155.    Allergan Finance, LLC admits that the source cited in footnote 16 contains the

quote in paragraph 155. Allergan Finance, LLC lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in paragraph 155, and therefore denies the same.

       156.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 156, and therefore denies the same.


                                                 20
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 21 of 152. PageID #: 33516



       157.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 157 in part because the link provided is defective,

and therefore denies the same.

       158.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 158, and therefore denies the same.

       159.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 159, and therefore denies the same.

       160.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 160, and therefore denies the same.

       161.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 161, and therefore denies the same.

       162.    Allergan Finance, LLC admits that the source cited in footnote 19 contains the

quote in paragraph 162, although citations are omitted from the quote. Allergan Finance, LLC

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 162, and therefore denies the same.

       163.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 163, and therefore denies the same.

               3.      Other Marketing Defendants Leapt at the Opioid Opportunity

       164.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 164, and therefore denies the same.

       165.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 165, and therefore denies the same.




                                                21
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 22 of 152. PageID #: 33517



       166.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 166, and therefore denies the same.

       167.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 167, and therefore denies the same.

       168.    Allergan Finance, LLC admits that the source cited in footnote 21 contains the

quote in paragraph 168. Allergan Finance, LLC lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 168, and therefore denies the same.

       169.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 169, and therefore denies the same.

       170.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 170, and therefore denies the same.

       C.      Defendants’ Conduct Created an Abatable Public Nuisance

       171.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 171, and therefore denies the same.

       172.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 172, and therefore denies the same.

       173.    The allegations of paragraph 173 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations that relate to it. Allergan Finance, LLC lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in paragraph 173, and

therefore denies the same.




                                                 22
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 23 of 152. PageID #: 33518



       D.      The Marketing Defendants’ Multi-Pronged Scheme to Change Prescriber
               Habits and Public Perception and Increase Demand for Opioids

       174.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 174, and therefore denies the same.

       175.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 175, and therefore denies the same.

       176.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 176, and therefore denies the same.

               1.     The Marketing Defendants Promoted Multiple Falsehoods About
                      Opioids

       177.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 177, and therefore denies the same.

       178.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 178, and therefore denies the same.

       179.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 179, and therefore denies the same.

                      a.      Falsehood #1: The risk of addiction from chronic opioid
                              therapy is low




                                               23
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 24 of 152. PageID #: 33519



       180.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 180, and therefore denies the same.

       181.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 181, and therefore denies the same.

       182.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 182, and therefore denies the same.

                              i.      Purdue’s misrepresentations regarding addiction risk

       183.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 183, and therefore denies the same.

       184.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 184, and therefore denies the same.

       185.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 185, and therefore denies the same.

       186.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 186, and therefore denies the same.

       187.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 187, and therefore denies the same.

       188.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 188, and therefore denies the same.


                                                24
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 25 of 152. PageID #: 33520



       189.    Allergan Finance, LLC admits that the source cited in footnote 33 contains the

quote in paragraph 189. Allergan Finance, LLC denies the remaining allegations of paragraph 189.

       190.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 190, and therefore denies the same.

       191.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 191, and therefore denies the same.

       192.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 192, and therefore denies the same.

       193.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 193, and therefore denies the same.

       194.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 194, and therefore denies the same.

       195.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 195, and therefore denies the same.

       196.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 196, and therefore denies the same.

       197.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 197, and therefore denies the same.

       198.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 198, and therefore denies the same.

       199.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 199, and therefore denies the same.




                                                25
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 26 of 152. PageID #: 33521



       200.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 200, and therefore denies the same.

       201.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 201, and therefore denies the same.

       202.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 202, and therefore denies the same.

                              ii.     Endo’s misrepresentations regarding addiction risk

       203.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 203, and therefore denies the same.

       204.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 204, and therefore denies the same.

       205.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 205, and therefore denies the same.

       206.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 206, and therefore denies the same.

       207.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 207, and therefore denies the same.

       208.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 208, and therefore denies the same.

       209.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 209, and therefore denies the same.

       210.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 210, and therefore denies the same.




                                                26
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 27 of 152. PageID #: 33522



       211.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 211, and therefore denies the same.

                              iii.    Janssen’s misrepresentations regarding addiction risk

       212.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 212, and therefore denies the same.

       213.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 213, and therefore denies the same.

       214.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 214, and therefore denies the same.

       215.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 215, and therefore denies the same.

       216.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 216, and therefore denies the same.

       217.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 217, and therefore denies the same.

       218.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 218, and therefore denies the same.

       219.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 219, and therefore denies the same.

       220.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 220, and therefore denies the same.

                              iv.     Cephalon’s misrepresentations regarding addiction risk

       221.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 221, and therefore denies the same.


                                                27
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 28 of 152. PageID #: 33523



       222.      Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 222, and therefore denies the same.

       223.      Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 223, and therefore denies the same.

                               v.      Actavis’s misrepresentations regarding addiction risk

       224.      Allergan Finance, LLC denies the allegations of paragraph 224.

       225.      Allergan Finance, LLC denies the allegations of paragraph 225.

       226.      Allergan Finance, LLC denies the allegations of paragraph 226.

       227.      Allergan Finance, LLC admits that 2007 was prior to when Actavis Inc. “officially

purchased Kadian from Alpharma.” Allergan Finance, LLC denies the remaining allegations of

paragraph 227.

                               vi.     Mallinckrodt’s misrepresentations regarding addiction
                                       risk

       228.      Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 228, and therefore denies the same.

       229.      Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 229, and therefore denies the same.

       230.      Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 230, and therefore denies the same.

       231.      Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 231, and therefore denies the same.

       232.      Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 232, and therefore denies the same.

                        b.     Falsehood #2: To the extent there is a risk of addiction, it can
                               be easily identified and managed


                                                28
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 29 of 152. PageID #: 33524



       233.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 233, and therefore denies the same.

       234.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 234, and therefore denies the same.

       235.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 235, and therefore denies the same.

       236.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 236, and therefore denies the same.

       237.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 237, and therefore denies the same.

       238.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 238, and therefore denies the same.

       239.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 239, and therefore denies the same.

       240.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 240, and therefore denies the same.

                       c.     Falsehood #3: Signs of addictive behavior are
                              “pseudoaddiction,” requiring more opioids

       241.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 241, and therefore denies the same.




                                                29
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 30 of 152. PageID #: 33525



       242.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 242, and therefore denies the same.

       243.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 243, and therefore denies the same.

       244.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 244, and therefore denies the same.

       245.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 245, and therefore denies the same.

       246.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 246, and therefore denies the same.

       247.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 247, and therefore denies the same.

       248.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 248, and therefore denies the same.

       249.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 249, and therefore denies the same.

       250.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 250, and therefore denies the same.

       251.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 251, and therefore denies the same.

                       d.     Falsehood #4: Opioid withdrawal can be avoided by tapering




                                                30
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 31 of 152. PageID #: 33526



       252.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 252, and therefore denies the same.

       253.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 253, and therefore denies the same.

       254.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 254, and therefore denies the same.

       255.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 252, and therefore denies the same.

                       e.     Falsehood #5: Opioid doses can be increased without limit or
                              greater risks

       256.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 256, and therefore denies the same.

       257.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 257, and therefore denies the same.

       258.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 258, and therefore denies the same.

       259.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 259, and therefore denies the same.

       260.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 260, and therefore denies the same.



                                                31
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 32 of 152. PageID #: 33527



       261.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 261, and therefore denies the same.

       262.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 262, and therefore denies the same.

       263.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 263, and therefore denies the same.

       264.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 264, and therefore denies the same.

       265.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 265, and therefore denies the same.

       266.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 266, and therefore denies the same.

       267.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 267, and therefore denies the same.

                       f.     Falsehood #6: Long-term opioid use improves functioning

       268.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 268, and therefore denies the same.

       269.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 269, and therefore denies the same.

       270.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 270, and therefore denies the same.




                                                32
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 33 of 152. PageID #: 33528



       271.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 271, and therefore denies the same.

       272.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 272, and therefore denies the same.

       273.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 273, and therefore denies the same.

       274.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 274, and therefore denies the same.

       275.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 275, and therefore denies the same.

       276.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 276, and therefore denies the same.

       277.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 277, and therefore denies the same.

       278.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 278, and therefore denies the same.

       279.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 279, and therefore denies the same.

       280.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 280, and therefore denies the same.

       281.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 281, and therefore denies the same.




                                                33
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 34 of 152. PageID #: 33529



       282.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 282, and therefore denies the same.

       283.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 283, and therefore denies the same.

       284.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 285, and therefore denies the same.

                       g.     Falsehood #7: Alternative forms of pain relief pose greater
                              risks than opioids

       285.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 285, and therefore denies the same.

       286.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 286, and therefore denies the same.

       287.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 287, and therefore denies the same.

       288.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 288, and therefore denies the same.

       289.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 289, and therefore denies the same.

       290.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 290, and therefore denies the same.

       291.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 291, and therefore denies the same.



                                                34
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 35 of 152. PageID #: 33530



       292.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 292, and therefore denies the same.

       293.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 293, and therefore denies the same.

       294.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 294, and therefore denies the same.

                       h.     Falsehood #8: OxyContin provides twelve hours of pain relief

       295.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 295, and therefore denies the same.

       296.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 296, and therefore denies the same.

       297.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 297, and therefore denies the same.

       298.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 298, and therefore denies the same.

       299.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 299, and therefore denies the same.

       300.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 300, and therefore denies the same.

       301.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 301, and therefore denies the same.

       302.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 302, and therefore denies the same.


                                                35
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 36 of 152. PageID #: 33531



       303.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 303, and therefore denies the same.

       304.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 304, and therefore denies the same.

       305.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 305, and therefore denies the same.

       306.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 306, and therefore denies the same.

       307.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 307, and therefore denies the same.

                       i.     Falsehood #9: New formulations of certain opioids successfully
                              deter abuse

       308.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 308, and therefore denies the same.

       309.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 309, and therefore denies the same.

                              i.      Purdue’s deceptive marketing of reformulated
                                      OxyContin and Hysingla ER

       310.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 310, and therefore denies the same.

       311.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 311, and therefore denies the same.




                                                36
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 37 of 152. PageID #: 33532



       312.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 312, and therefore denies the same.

       313.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 313, and therefore denies the same.

       314.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 314, and therefore denies the same.

       315.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 315, and therefore denies the same.

       316.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 316, and therefore denies the same.

       317.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 317, and therefore denies the same.

       318.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 318, and therefore denies the same.

       319.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 319, and therefore denies the same.

       320.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 320, and therefore denies the same.

       321.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 321, and therefore denies the same.

                              ii.     Endo’s deceptive marketing of reformulated Opana ER

       322.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 322, and therefore denies the same.




                                                37
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 38 of 152. PageID #: 33533



       323.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 323, and therefore denies the same.

       324.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 324, and therefore denies the same.

       325.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 325, and therefore denies the same.

       326.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 326, and therefore denies the same.

       327.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 327, and therefore denies the same.

       328.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 328, and therefore denies the same.

       329.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 329, and therefore denies the same.

       330.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 330, and therefore denies the same.

       331.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 331, and therefore denies the same.

       332.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 332, and therefore denies the same.

       333.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 333, and therefore denies the same.




                                                38
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 39 of 152. PageID #: 33534



       334.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 334, and therefore denies the same.

       335.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 335, and therefore denies the same.

       336.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 336, and therefore denies the same.

       337.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 337, and therefore denies the same.

       338.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 338, and therefore denies the same.

       339.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 339, and therefore denies the same.

       340.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 340, and therefore denies the same.

       341.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 341, and therefore denies the same.

       342.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 342, and therefore denies the same.

       343.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 343, and therefore denies the same.

       344.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 344, and therefore denies the same.

                              iii.    Other Marketing Defendants’ misrepresentations
                                      regarding abuse deterrence



                                                39
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 40 of 152. PageID #: 33535



       345.    Allergan Finance, LLC admits that Kadian “was not approved by the FDA as abuse

deterrent” and that medical information modules that were not for sales or marketing purposes

contained the quoted language in paragraph 345. Allergan Finance, LLC denies the remaining

allegations in paragraph 345.

       346.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 346, and therefore denies the same.

       347.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 344, and therefore denies the same.

       348.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 348, and therefore denies the same.

       349.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 349, and therefore denies the same.

               2.      The Marketing Defendants Disseminated Their Misleading Messages
                       About Opioids Through Multiple Channels

       350.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 350, and therefore denies the same.

       351.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 351, and therefore denies the same.

                       a.       The Marketing Defendants Directed Front Groups to
                                Deceptively Promote Opioid Use




                                                40
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 41 of 152. PageID #: 33536



       352.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 352, and therefore denies the same.

       353.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 353, and therefore denies the same.

       354.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 354, and therefore denies the same.

       355.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 355, and therefore denies the same.

       356.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 356, and therefore denies the same.

                              i.      American Pain Foundation

       357.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 357, and therefore denies the same.

       358.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 358, and therefore denies the same.

       359.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 359, and therefore denies the same.




                                                41
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 42 of 152. PageID #: 33537



       360.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 360, and therefore denies the same.

       361.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 361, and therefore denies the same.

       362.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 362, and therefore denies the same.

       363.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 363, and therefore denies the same.

       364.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 364, and therefore denies the same.

                              ii.     American Academy of Pain Medicine and the American
                                      Pain Society

       365.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 365, and therefore denies the same.

       366.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 366, and therefore denies the same.




                                                42
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 43 of 152. PageID #: 33538



       367.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 367, and therefore denies the same.

       368.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 368, and therefore denies the same.

       369.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 369, and therefore denies the same.

       370.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 370, and therefore denies the same.

       371.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 371, and therefore denies the same.

       372.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 372, and therefore denies the same.

       373.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 373, and therefore denies the same.




                                               43
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 44 of 152. PageID #: 33539



       374.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 374, and therefore denies the same.

       375.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in paragraph 375, and therefore denies the same.

       376.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 376, and therefore denies the same.

                              iii.    Federation of State Medical Boards

       377.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 377, and therefore denies the same.

       378.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 378, and therefore denies the same.

       379.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 379, and therefore denies the same.

       380.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 376, and therefore denies the same.

       381.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 381, and therefore denies the same.

       382.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 382, and therefore denies the same.


                                                44
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 45 of 152. PageID #: 33540



                              iv.     The Alliance for Patient Access

       383.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 382, and therefore denies the same.

       384.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 384, and therefore denies the same.

       385.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 385, and therefore denies the same.

       386.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 386, and therefore denies the same.

       387.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 387, and therefore denies the same.

       388.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 388, and therefore denies the same.

       389.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 389, and therefore denies the same.

       390.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 390, and therefore denies the same.

                              v.      The U.S. Pain Foundation

       391.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 391, and therefore denies the same.

                              vi.     American Geriatrics Society




                                                45
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 46 of 152. PageID #: 33541



       392.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 392, and therefore denies the same.

       393.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 393, and therefore denies the same.

       394.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 394, and therefore denies the same.

       395.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 395, and therefore denies the same.

                       b.     The Marketing Defendants Paid Key Opinion Leaders to
                              Deceptively Promote Opioid Use

       396.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 396, and therefore denies the same.

       397.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 397, and therefore denies the same.

       398.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 398, and therefore denies the same.




                                                46
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 47 of 152. PageID #: 33542



       399.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 399, and therefore denies the same.

       400.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 400, and therefore denies the same.

       401.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 401, and therefore denies the same.

       402.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 402, and therefore denies the same.

       403.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 403, and therefore denies the same.

                              i.      Dr. Russell Portenoy

       404.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 404, and therefore denies the same.

       405.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 405, and therefore denies the same.

       406.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 406, and therefore denies the same.




                                                47
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 48 of 152. PageID #: 33543



       407.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 40 7, and therefore denies the same.

       408.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 408, and therefore denies the same.

       409.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 409, and therefore denies the same.

       410.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 410, and therefore denies the same.

       411.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 411, and therefore denies the same.

                              ii.     Dr. Lynn Webster

       412.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 412, and therefore denies the same.

       413.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 413, and therefore denies the same.

       414.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 414, and therefore denies the same.

       415.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 416, and therefore denies the same.




                                                48
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 49 of 152. PageID #: 33544



       416.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 416, and therefore denies the same.

                              iii.    Dr. Perry Fine

       417.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 417, and therefore denies the same.

       418.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 418, and therefore denies the same.

       419.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 418, and therefore denies the same.

       420.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 420, and therefore denies the same.

       421.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 421, and therefore denies the same.

       422.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 422, and therefore denies the same.

       423.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 423, and therefore denies the same.

                              iv.     Dr. Scott Fishman

       424.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 424, and therefore denies the same.

       425.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 425, and therefore denies the same.


                                                49
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 50 of 152. PageID #: 33545



       426.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 426, and therefore denies the same.

       427.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 427, and therefore denies the same.

       428.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 428, and therefore denies the same.

                       c.     The Marketing Defendants Disseminated Their
                              Misrepresentations Through Continuing Medical Education
                              Programs

       429.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 429, and therefore denies the same.

       430.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 430, and therefore denies the same.

       431.    Allergan Finance, LLC admits that the first two sentences in paragraph 431

accurately describe CMEs, but lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 4431 regarding whether doctors rely on CMEs or whether

certain types of CMEs are “especially influential,” and therefore denies the same.

       432.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 432, and therefore denies the same.

       433.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 433, and therefore denies the same.


                                                50
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 51 of 152. PageID #: 33546



       434.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 434, and therefore denies the same.

       435.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 435, and therefore denies the same.

       436.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 436, and therefore denies the same.

       437.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 437, and therefore denies the same.

       438.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 438, and therefore denies the same.

       439.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 439, and therefore denies the same.

       440.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 440, and therefore denies the same.

       441.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 441, and therefore denies the same.

                       d.     The Marketing Defendants Used “Branded” Advertising to
                              Promote their Products to Doctors and Consumers

       442.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 442, and therefore denies the same.




                                                51
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 52 of 152. PageID #: 33547



       443.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 443, and therefore denies the same.

                      e.      The Marketing Defendants Used “Unbranded” Advertising to
                              Promote Opioid Use for Chronic Pain Without FDA Review

       444.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 444, and therefore denies the same.

       445.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 445, and therefore denies the same.

                      f.      The Marketing Defendants Funded, Edited and Distributed
                              Publications That Supported Their Misrepresentations

       446.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 446, and therefore denies the same.

       447.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 447, and therefore denies the same.

       448.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 448 and therefore denies the same.

       449.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 449, and therefore denies the same.


                                               52
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 53 of 152. PageID #: 33548



       450.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 450, and therefore denies the same.

       451.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 451, and therefore denies the same.

                       g.     The Marketing Defendants Used Detailing to Directly
                              Disseminate Their Misrepresentations to Prescribers

       452.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 452, and therefore denies the same.

       453.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 453, and therefore denies the same.

       454.    Allergan Finance, LLC admits that at times, through a subsidiary, it purchased data

from IMS Health. Allergan Finance, LLC denies the remaining allegations that relate to it.

Allergan Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in paragraph 454, and therefore denies the same.

       455.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 455, and therefore denies the same.

       456.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 456, and therefore denies the same.

       457.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 457, and therefore denies the same.



                                                53
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 54 of 152. PageID #: 33549



       458.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 458, and therefore denies the same.

       459.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 459, and therefore denies the same.

       460.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 460, and therefore denies the same.

       461.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 461, and therefore denies the same.

                       h.     Marketing Defendants Used Speakers’ Bureaus and Programs
                              to Spread Their Deceptive Messages

       462.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 462, and therefore denies the same.

       463.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 463, and therefore deny the same.

       464.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 464, and therefore denies the same.

               3.      The Marketing Defendants Targeted Vulnerable Populations

       465.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 465, and therefore denies the same.

       466.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 466, and therefore denies the same.




                                                54
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 55 of 152. PageID #: 33550



       467.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 467, and therefore deny the same.

       468.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 468, and therefore denies the same.

       469.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 469, and therefore denies the same.

       470.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 470, and therefore denies the same.

       471.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 471, and therefore denies the same.

               4.      Insys Employed Fraudulent, Illegal, and Misleading Marketing
                       Schemes to Promote Subsys

       472.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 472, and therefore denies the same.

       473.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 473, and therefore denies the same.

       474.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 474, and therefore denies the same.

       475.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 475, and therefore denies the same.

       476.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 476, and therefore denies the same.



                                                55
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 56 of 152. PageID #: 33551



       477.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 477, and therefore denies the same.

       478.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 478, and therefore denies the same.

       479.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 479, and therefore denies the same.

       480.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 480, and therefore denies the same.

       481.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 481, and therefore denies the same.

       482.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 482, and therefore denies the same.

       483.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 483, and therefore denies the same.

       484.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 484, and therefore denies the same.

       485.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 485, and therefore denies the same.

       486.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 486, and therefore denies the same.

               5.      The Marketing Defendants’ Scheme Succeeded, Creating a Public
                       Health Epidemic.

                       a.     Marketing Defendants Dramatically Expanded Opioid
                              Prescribing and Use




                                                56
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 57 of 152. PageID #: 33552



       487.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 487, and therefore denies the same.

       488.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 488, and therefore denies the same.

       489.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 489, and therefore denies the same.

       490.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 490, and therefore denies the same.

       491.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 491, and therefore denies the same.

       492.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 492, and therefore denies the same.

       493.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 493, and therefore denies the same.

       494.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 494, and therefore denies the same.

                       b.     Marketing Defendants’ Deception in Expanding Their Market
                              Created and Fueled the Opioid Epidemic



                                                57
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 58 of 152. PageID #: 33553



       495.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 495, and therefore denies the same.

       496.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 496, and therefore denies the same.

       497.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 497, and therefore denies the same.

       E.      Defendants Throughout the Supply Chain Deliberately Disregarded Their
               Duties to Maintain Effective Controls and to Identify, Report, and Take
               Steps to Halt Suspicious Orders

       498.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 498, and therefore denies the same.

       499.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 499, and therefore denies the same.

       500.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 500, and therefore denies the same.

               1.      All Defendants Have a Duty to Report Suspicious Orders and Not to
                       Ship Those Orders Unless Due Diligence Disproves Their Suspicions

       501.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 501, and therefore denies the same.




                                                58
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 59 of 152. PageID #: 33554



       502.    The allegations of paragraph 502 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 502.

       503.    The allegations of paragraph 503 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 503.

       504.    The allegations of paragraph 504 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 504.

       505.    The allegations of paragraph 505 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 505.

       506.    The allegations of paragraph 506 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 506.

       507.    The allegations of paragraph 507 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 507.

       508.    The allegations of paragraph 508 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 508.

       509.    Allergan Finance, LLC denies the allegations of paragraph 509.




                                              59
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 60 of 152. PageID #: 33555



       510.    The allegations of paragraph 510 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 510.

       511.    The allegations of paragraph 511 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 511.

       512.    The allegations of paragraph 512 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 512.

       513.    The allegations of paragraph 513 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 513.

       514.    The allegations of paragraph 514 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 514.

       515.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 515, and therefore denies the same.

       516.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 516, and therefore denies the same.

       517.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 517, and therefore denies the same.




                                                60
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 61 of 152. PageID #: 33556



       518.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 518, and therefore denies the same.

               2.      Defendants Were Aware of and Have Acknowledged Their
                       Obligations to Prevent Diversion and to Report and Take Steps to
                       Halt Suspicious Orders

       519.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 519, and therefore denies the same.

       520.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 520, and therefore denies the same.

       521.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 521, and therefore denies the same.

       522.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 522, and therefore denies the same.

       523.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 523, and therefore denies the same.

       524.    Allergan Finance, LLC states that the letter cited in this paragraph speaks for itself.

Allergan Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in paragraph 524, and therefore denies the same.

       525.    Allergan Finance, LLC states that the letter cited in this paragraph speaks for itself.

Allergan Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in paragraph 525, and therefore denies the same.




                                                 61
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 62 of 152. PageID #: 33557



               3.      Defendants Worked Together to Inflate the Quotas of Opioids They
                       Could Distribute

       526.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 526, and therefore denies the same.

       527.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 527, and therefore denies the same.

       528.    Allergan Finance, LLC denies the allegations that relate to it, except admits that

discounts and rebates may be offered to distributors. Allergan Finance, LLC lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 528,

and therefore denies the same.

       529.    Allergan Finance, LLC denies the allegations that relate to it, except admits that it

paid rebates and chargebacks to certain distributors. Allergan Finance, LLC lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 529,

and therefore denies the same.

       530.    Allergan Finance, LLC denies the allegations that relate to it. The allegations

regarding requirements of the DEA are legal conclusions, to which an answer is neither necessary

nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the allegations

of paragraph 530. Allergan Finance, LLC lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in paragraph 530, and therefore denies the same.

       531.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 531, and therefore denies the same.



                                                 62
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 63 of 152. PageID #: 33558



       532.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 532, and therefore denies the same.

       533.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 533, and therefore denies the same.

        534. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

 LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations in paragraph 534, and therefore denies the same.

       535.    Allergan Finance, LLC admits that it or a subsidiary was a member of the HDA at

certain times. Allergan Finance, LLC denies the remaining allegations that relate to it. Allergan

Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 535, and therefore denies the same.

       536.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 536, and therefore denies the same.

       537.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 537, and therefore denies the same.

       538.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 538, and therefore denies the same.

       539.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 539, and therefore denies the same.


                                                63
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 64 of 152. PageID #: 33559



       540.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 540, and therefore denies the same.

       541.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 541, and therefore denies the same.

       542.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 542, and therefore denies the same.

       543.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 543, and therefore denies the same.

       544.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 544, and therefore denies the same.

       545.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 545, and therefore denies the same.

       546.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 546, and therefore denies the same.




                                               64
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 65 of 152. PageID #: 33560



       547.    Plaintiffs struck paragraph 547 from the Correct Second Amended Complaint.

Accordingly, Allergan Finance, LLC does not provide any response to Paragraph 547 of the

Second Amended Complaint.

       548.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 548, and therefore denies the same.

       549.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 549, and therefore denies the same.

       550.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 550, and therefore denies the same.

       551.    The allegations of paragraph 551 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 551.

       552.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 552, and therefore denies the same.

       553.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 553, and therefore denies the same.

               4.     Defendants Kept Careful Track of Prescribing Data and Knew About
                      Suspicious Orders and Prescribers




                                               65
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 66 of 152. PageID #: 33561



       554.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 554, and therefore denies the same.

       555.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 555, and therefore denies the same.

       556.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 557, and therefore denies the same.

       557.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 557, and therefore denies the same.

       558.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 558, and therefore denies the same.

       559.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 559, and therefore denies the same.

       560.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 560, and therefore denies the same.

       561.    Allergan Finance, LLC denies the allegations that relate to it, except admits that

IMS Health provided information about the number of prescriptions written by prescribers.




                                                66
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 67 of 152. PageID #: 33562



Allergan Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in paragraph 561, and therefore denies the same.

       562.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 562, and therefore denies the same.

       563.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 563, and therefore denies the same.

       564.    Plaintiffs struck paragraph 564 from the Correct Second Amended Complaint.

Accordingly, Allergan Finance, LLC does not provide any response to Paragraph 564 of the

Second Amended Complaint.

       565.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 565, and therefore denies the same.

       566.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 566, and therefore denies the same.

       567.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 567, and therefore denies the same.

       568.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 568, and therefore denies the same.




                                               67
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 68 of 152. PageID #: 33563



       569.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 569, and therefore denies the same.

       570.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 570, and therefore denies the same.

       571.    Allergan Finance, LLC admits that at times, through a subsidiary, it purchased data

from IMS Health. Allergan Finance, LLC denies the remaining allegations that relate to it.

Allergan Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in paragraph 571, and therefore denies the same.

       572.    Allergan Finance, LLC admits that a sales presentation contained the quotations in

paragraph 572. Allergan Finance, LLC denies the remaining allegations that relate to it.

       573.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 573, and therefore denies the same.

       574.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 574, and therefore denies the same.

       575.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 575, and therefore denies the same.

       576.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 576, and therefore denies the same.




                                                68
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 69 of 152. PageID #: 33564



       577.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 577, and therefore denies the same.

       578.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 578, and therefore denies the same.

               5.      Defendants Failed to Report Suspicious Orders or Otherwise Act to
                       Prevent Diversion

       579.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 579, and therefore denies the same.

       580.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 580, and therefore denies the same.

       581.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 581, and therefore denies the same.

       582.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 582, and therefore denies the same.

       583.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 583, and therefore denies the same.

       584.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 584, and therefore denies the same.

       585.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 585, and therefore denies the same.




                                                69
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 70 of 152. PageID #: 33565



       586.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 586, and therefore denies the same.

       587.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 587, and therefore denies the same.

       588.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 588, and therefore denies the same.

       589.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 589, and therefore denies the same.

       590.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 590, and therefore denies the same.

       591.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 591, and therefore denies the same.

       592.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 592, and therefore denies the same.

       593.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 593, and therefore denies the same.

               6.      Defendants Delayed a Response to the Opioid Crisis by Pretending to
                       Cooperate with Law Enforcement

       594.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 594, and therefore denies the same.

       595.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 595, and therefore denies the same.




                                                70
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 71 of 152. PageID #: 33566



       596.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 596, and therefore denies the same.

       597.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 597, and therefore denies the same.

       598.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 598, and therefore denies the same.

       599.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 599, and therefore denies the same.

       600.    Allergan Finance, LLC denies the allegations that relate to it, except admits that it

understood and complied with all obligations under the law. Allergan Finance, LLC lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

paragraph 600, and therefore denies the same.

       601.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 601, and therefore denies the same.

       602.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 602, and therefore denies the same.

       603.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 603, and therefore denies the same.

       604.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 604, and therefore denies the same




                                                71
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 72 of 152. PageID #: 33567



       605.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 605, and therefore denies the same.

       606.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 606, and therefore denies the same.

               7.      The National Retail Pharmacies Were on Notice of and Contributed
                       to Illegal Diversion of Prescription Opioids

       607.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 607, and therefore denies the same.

       608.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 608, and therefore denies the same.

       609.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 609, and therefore denies the same.

       610.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 610, and therefore denies the same.

                       a.     The National Retail Pharmacies Have a Duty to Prevent
                              Diversion

       611.     The allegations in this paragraph are legal conclusions, to which an answer is

neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 611.

       612.     The allegations in this paragraph are legal conclusions, to which an answer is

neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 612.

       613.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 613, and therefore denies the same.


                                                72
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 73 of 152. PageID #: 33568



       614.    The allegations in this paragraph are legal conclusions, to which an answer is

neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 614.

       615.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 615, and therefore denies the same.

       616.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 616, and therefore denies the same.

       617.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 617, and therefore denies the same.

       618.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 618, and therefore denies the same.

       619.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 619, and therefore denies the same.

       620.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 620, and therefore denies the same.

       621.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 621, and therefore denies the same.

       622.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 622, and therefore denies the same.

       623.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 623, and therefore denies the same.

       624.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 624, and therefore denies the same.




                                                73
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 74 of 152. PageID #: 33569



       625.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 625, and therefore denies the same.

       626.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 626, and therefore denies the same.

                       b.     Multiple Enforcement Actions against the National Retail
                              Pharmacies Confirms their Compliance Failures

       627.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 627, and therefore denies the same.

                              i.      CVS

       628.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 628, and therefore denies the same.

       629.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 629, and therefore denies the same.

       630.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 630, and therefore denies the same.

       631.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 631, and therefore denies the same.

       632.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 632, and therefore denies the same.

       633.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 633, and therefore denies the same.

       634.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 634, and therefore denies the same.




                                                74
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 75 of 152. PageID #: 33570



       635.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 635, and therefore denies the same.

       636.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 636, and therefore denies the same.

       637.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 637, and therefore denies the same.

       638.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 638, and therefore denies the same.

       639.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 639, and therefore denies the same.

       640.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 640, and therefore denies the same.

                              ii.     Walgreens

       641.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 641, and therefore denies the same.

       642.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 642, and therefore denies the same.

       643.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 643, and therefore denies the same.

       644.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 644, and therefore denies the same.

       645.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 645, and therefore denies the same.




                                                75
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 76 of 152. PageID #: 33571



       646.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 646, and therefore denies the same.

       647.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 647, and therefore denies the same.

       648.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 648, and therefore denies the same.

       649.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 649, and therefore denies the same.

                              iii.    Rite Aid

       650.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 650, and therefore denies the same.

       651.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 651, and therefore denies the same.

       652.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 652, and therefore denies the same.

       653.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 653, and therefore denies the same.

       654.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 654, and therefore denies the same.

       655.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 655, and therefore denies the same.

       656.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 656, and therefore denies the same.




                                                 76
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 77 of 152. PageID #: 33572



       657.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 657, and therefore denies the same.

       658.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 658, and therefore denies the same.

       659.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 659, and therefore denies the same.

       F.      The Opioids the Defendants Sold Migrated into Other Jurisdictions

       660.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 660, and therefore denies the same.

       661.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 661, and therefore denies the same.

       662.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 662, and therefore denies the same.

       663.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 663, and therefore denies the same.

       664.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 664, and therefore denies the same.

       665.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 665, and therefore denies the same.

       666.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 666, and therefore denies the same.

       667.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 667, and therefore denies the same.




                                                77
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 78 of 152. PageID #: 33573



        668.   Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 668, and therefore denies the same.

        669.   Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 669, and therefore denies the same.

        670.   Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 670, and therefore denies the same.

        G.     Ohio-Specific Facts

        671.   Allergan Finance, LLC admits that it marketed Kadian® in Ohio through its

subsidiaries at times between 2009 and 2013. Allergan Finance, LLC denies the remaining

allegations that relate to it. Allergan Finance, LLC lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in paragraph 671, and therefore denies the

same.

               1.      The Devastating Effects of the Opioid Crisis in Ohio and Plaintiffs’
                       Communities

                       a.      Marketing Defendants’ Implementation of Their Scheme in
                               Summit County

        672.   Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 672, and therefore denies the same.

        673.   Allergan Finance, LLC denies the allegations that relate to it, except admits that

sales representatives from inVentiv visited prescribers in Summit County at times between 2009

and 2013 to promote Kadian®. Allergan Finance, LLC lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in paragraph 673, and therefore denies

the same.


                                                 78
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 79 of 152. PageID #: 33574



       674.    Allergan Finance, LLC denies the allegations that relate to it, except admits that

Kadian® and Norco® have been prescribed in Summit County. Allergan Finance, LLC lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

paragraph 674, and therefore denies the same.

       675.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 675, and therefore denies the same.

       676.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 676, and therefore denies the same.

       677.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 677, and therefore denies the same.

       678.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 678, and therefore denies the same.

       679.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 679, and therefore denies the same.

       680.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 680, and therefore denies the same.

       681.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 681, and therefore denies the same.




                                                79
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 80 of 152. PageID #: 33575



       682.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 682, and therefore denies the same.

       683.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 683, and therefore denies the same.

                       b.     Defendants Breached Their Duties in Ohio

       684.    The allegations of paragraph 684 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 684.

       685.    The allegations of paragraph 685 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 685.

       686.    The allegations of paragraph 686 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 686.

       687.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 687, and therefore denies the same.

       688.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 688, and therefore denies the same.

       689.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 689, and therefore denies the same.

       690.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 690, and therefore denies the same.




                                                80
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 81 of 152. PageID #: 33576



       691.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 691, and therefore denies the same.

       692.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 692, and therefore denies the same.

       693.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 693, and therefore denies the same.

       694.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 694, and therefore denies the same.

       695.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 695, and therefore denies the same.

       696.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 696, and therefore denies the same.

       697.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 697, and therefore denies the same.

       698.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 698, and therefore denies the same.

       699.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 699, and therefore denies the same.

       700.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 700, and therefore denies the same.

       701.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 701, and therefore denies the same.




                                                81
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 82 of 152. PageID #: 33577



       702.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 702, and therefore denies the same.

       703.    Plaintiffs struck paragraph 703 from the Correct Second Amended Complaint.

Accordingly, Allergan Finance, LLC does not provide any response to Paragraph 703 of the

Second Amended Complaint.

       704.    Plaintiffs struck paragraph 704 from the Correct Second Amended Complaint.

Accordingly, Allergan Finance, LLC does not provide any response to Paragraph 704 of the

Second Amended Complaint.

       705.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 705, and therefore denies the same.

       706.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 706, and therefore denies the same.

       707.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 707, and therefore denies the same.

       708.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 708, and therefore denies the same.

       709.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 709, and therefore denies the same.

       710.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 710, and therefore denies the same.




                                                82
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 83 of 152. PageID #: 33578



       711.    Plaintiffs struck paragraph 711 from the Correct Second Amended Complaint.

Accordingly, Allergan Finance, LLC does not provide any response to Paragraph 711 of the

Second Amended Complaint.

       712.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 712, and therefore denies the same.

       713.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 713, and therefore denies the same.

                       c.     By Dramatically Increasing Prescription Opioid Prescribing
                              and Use, Defendants Have Created a Public Health Crisis in
                              Summit County

       714.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 714, and therefore denies the same.

       715.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 715, and therefore denies the same.

       716.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 716, and therefore denies the same.

       717.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 717, and therefore denies the same.

       718.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 718, and therefore denies the same.

       719.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 719, and therefore denies the same.




                                                83
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 84 of 152. PageID #: 33579



       720.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 720, and therefore denies the same.

       721.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 721, and therefore denies the same.

       722.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 722, and therefore denies the same.

       723.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 723, and therefore denies the same.

       724.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 724, and therefore denies the same.

       725.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 725, and therefore denies the same.

       726.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 726, and therefore denies the same.

       727.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 727, and therefore denies the same.

       728.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 728, and therefore denies the same.

       729.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 729, and therefore denies the same.

       730.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 730, and therefore denies the same.




                                                84
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 85 of 152. PageID #: 33580



       731.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 731, and therefore denies the same.

       732.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 732, and therefore denies the same.

       733.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 733, and therefore denies the same.

       734.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 734, and therefore denies the same.

       735.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 735, and therefore denies the same.

       736.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 736, and therefore denies the same.

       737.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 737, and therefore denies the same.

       738.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 738, and therefore denies the same.

       739.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 739, and therefore denies the same.

       740.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 740, and therefore denies the same.

       741.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 741, and therefore denies the same.




                                                85
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 86 of 152. PageID #: 33581



       742.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 742, and therefore denies the same.

       743.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 743, and therefore denies the same.

       744.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 744, and therefore denies the same.

       745.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 745, and therefore denies the same.

       H.      The Defendants Conspired To Engage In The Wrongful Conduct
               Complained Of Herein and Intended To Benefit Both Independently and
               Jointly From Their Conspiracy

               1.      Conspiracy Among Marketing Defendants

       746.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 746, and therefore denies the same.

       747.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 747, and therefore denies the same.

       748.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 748, and therefore denies the same.

       749.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 749, and therefore denies the same.




                                                86
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 87 of 152. PageID #: 33582



       750.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 750, and therefore denies the same.

       751.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 751, and therefore denies the same.

       752.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 752, and therefore denies the same.

       753.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 753, and therefore denies the same.

       754.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 754, and therefore denies the same.

       755.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 755, and therefore denies the same.

       756.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 756, and therefore denies the same.




                                               87
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 88 of 152. PageID #: 33583



       757.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 757, and therefore denies the same.

       758.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 758, and therefore denies the same.

       759.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 759, and therefore denies the same.

                       CONSPIRACY AMONG ALL DEFENDANTS

       760.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 760, and therefore denies the same.

       761.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 761, and therefore denies the same.

       762.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 762, and therefore denies the same.

       763.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 763, and therefore denies the same.




                                               88
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 89 of 152. PageID #: 33584



       764.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 764, and therefore denies the same.

       765.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 765, and therefore denies the same.

       766.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 766, and therefore denies the same.

       I.      Statutes Of Limitations Are Tolled and Defendants Are Estopped From
               Asserting Statutes Of Limitations As Defenses

               1.     Continuing Conduct

       767.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 767, and therefore denies the same.

       768.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 768, and therefore denies the same.

               2.     Equitable Estoppel and Fraudulent Concealment

       769.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 769, and therefore denies the same.




                                               89
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 90 of 152. PageID #: 33585



       770.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 770, and therefore denies the same.

       771.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 771, and therefore denies the same.

       772.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 772, and therefore denies the same.

       773.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 773, and therefore denies the same.

       774.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 774, and therefore denies the same.

       775.    Allergan Finance, LLC denies the allegations that relate to it, except admits that the

Court’s April 11 order speaks for itself. Allergan Finance, LLC lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in paragraph 775, and

therefore denies the same.

       776.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 776, and therefore denies the same.




                                                90
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 91 of 152. PageID #: 33586



       777.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 777, and therefore denies the same.

       J.      Facts Pertaining to Punitive Damages

       778.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 778, and therefore denies the same.

       779.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 779, and therefore denies the same.

       780.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 780, and therefore denies the same.

       781.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 781, and therefore denies the same.

               1.      The Marketing Defendants Persisted in Their Fraudulent Scheme
                       Despite Repeated Admonitions, Warnings, and Even Prosecutions

       782.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 782, and therefore denies the same.

                       a.     FDA Warnings to Janssen Failed to Deter Janssen’s
                              Misleading Promotion of Duragesic

       783.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 783, and therefore denies the same.


                                                91
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 92 of 152. PageID #: 33587



       784.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 784, and therefore denies the same.

       785.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 785, and therefore denies the same.

                       b.     Governmental Action, Including Large Monetary Fines, Failed
                              to Stop Cephalon from Falsely Marketing Actiq for Off-Label
                              Uses

       786.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 786, and therefore denies the same.

       787.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 787, and therefore denies the same.

                       c.     FDA Warnings Did Not Prevent Cephalon from Continuing
                              False and Off-Label Marketing of Fentora

       788.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 788, and therefore denies the same.

       789.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 789, and therefore denies the same.

       790.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 790, and therefore denies the same.

                       d.     A Guilty Plea and a Large Fine Did Not Deter Purdue from
                              Continuing Its Fraudulent Marketing of OxyContin

       791.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 791, and therefore denies the same.

       792.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 792, and therefore denies the same.




                                                92
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 93 of 152. PageID #: 33588



               2.      Repeated Admonishments and Fines Did Not Stop Defendants from
                       Ignoring Their Obligations to Control the Supply Chain and Prevent
                       Diversion

       793.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 793, and therefore denies the same.

       794.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 794, and therefore denies the same.

       795.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 795, and therefore denies the same.

       796.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 796, and therefore denies the same.

       797.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 797, and therefore denies the same.

       798.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 798, and therefore denies the same.

       799.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 799, and therefore denies the same.

       800.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 800, and therefore denies the same.

       801.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 801, and therefore denies the same.

       802.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 802, and therefore denies the same.




                                                93
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 94 of 152. PageID #: 33589



       803.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 803, and therefore denies the same.

       804.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 804, and therefore denies the same.

       805.    Plaintiffs struck paragraph 805 from the Correct Second Amended Complaint.

Accordingly, Allergan Finance, LLC does not provide any response to Paragraph 805 of the

Second Amended Complaint.

       806.    Plaintiffs struck paragraph 806 from the Correct Second Amended Complaint.

Accordingly, Allergan Finance, LLC does not provide any response to Paragraph 806 of the

Second Amended Complaint.

       807.    Plaintiffs struck paragraph 807 from the Correct Second Amended Complaint.

Accordingly, Allergan Finance, LLC does not provide any response to Paragraph 807 of the

Second Amended Complaint.

       808.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 808, and therefore denies the same.

       809.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 809, and therefore denies the same.

       810.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 810, and therefore denies the same.

       811.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 811, and therefore denies the same.

       812.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 812, and therefore denies the same.




                                                94
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 95 of 152. PageID #: 33590



       813.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 813, and therefore denies the same.

II.    FACTS PERTAINING TO CLAIMS UNDER RACKETEER-INFLUENCED AND
       CORRUPT ORGANIZATIONS (“RICO”) ACT

       A.      The Opioid Marketing Enterprise

               1.     The Common Purpose and Scheme of the Opioid Marketing
                      Enterprise

       814.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 814.

       815.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 815.

       816.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 816.

       817.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 817.

       818.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 818.




                                               95
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 96 of 152. PageID #: 33591



       819.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 819.

       820.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 820.

       821.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 821.

       822.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 822.

       823.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 823.

       824.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 824.

       825.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 825.




                                              96
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 97 of 152. PageID #: 33592



       826.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 826.

       827.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 827.

       828.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 828.

               2.     The Conduct of the Opioid Marketing Enterprise violated Civil RICO

       829.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 829.

       830.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 830.

       831.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 831.

       832.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 832.




                                              97
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 98 of 152. PageID #: 33593



       833.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 833.

       834.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 834.

               3.     The RICO Marketing Defendants Controlled and Paid Front Groups
                      and KOLs to Promote and Maximize Opioid Use

       835.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 835.

       836.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 836.

       837.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 837.

               4.     Pattern of Racketeering Activity

       838.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 838.

       839.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 839.



                                              98
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 99 of 152. PageID #: 33594



       840.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 840.

       841.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 841.

       842.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 842.

       843.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 843.

       844.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 844.

       845.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 845.

       846.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 846.




                                              99
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 100 of 152. PageID #: 33595



       847.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 847.

       848.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 848.

       B.      The Opioid Supply Chain Enterprise

       849.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 849, and therefore denies the same.

       850.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 850, and therefore denies the same.

       851.    The allegations in this paragraph are legal conclusions, to which an answer is

neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 851. Allergan Finance, LLC denies the remaining allegations

that relate to it. Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in paragraph 851, and therefore denies the same.

       852.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 852, and therefore denies the same.

       853.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 853, and therefore denies the same.


                                               100
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 101 of 152. PageID #: 33596



       854.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 854, and therefore denies the same.

       855.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 855, and therefore denies the same.

       856.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 856, and therefore denies the same.

       857.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 857, and therefore denies the same.

       858.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 858, and therefore denies the same.

       859.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 859, and therefore denies the same.

       860.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 860, and therefore denies the same.




                                              101
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 102 of 152. PageID #: 33597



        861.   Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 861, and therefore denies the same.

        862.   Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 862, and therefore denies the same.

        863.   Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 863, and therefore denies the same.

        864.   Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 864, and therefore denies the same.

        865.   Allergan Finance, LLC admits that, at times, it manufactured and received payment

for Kadian® and Norco® through its subsidiaries. Allergan Finance, LLC denies the remaining

allegations that relate to it. Allergan Finance, LLC lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in paragraph 865, and therefore denies the

same.

        866.   Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 866, and therefore denies the same.

        867.   Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 867, and therefore denies the same.




                                                102
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 103 of 152. PageID #: 33598



       868.    Allergan Finance, LLC admits that it utilized the internet and other electronic

resources to exchange communications, to exchange information regarding prescription opioid

sales, and to transmit payments and rebates/chargebacks. Allergan Finance, LLC lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in paragraph

868, and therefore denies the same.

       869.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 869, and therefore denies the same.

       870.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 870, and therefore denies the same.

       871.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 871, and therefore denies the same.

       872.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 872, and therefore denies the same.

       873.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 873, and therefore denies the same.

       874.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 874, and therefore denies the same.




                                                103
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 104 of 152. PageID #: 33599



       875.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 875, and therefore denies the same.

       876.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 876, and therefore denies the same.

       877.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 877, and therefore denies the same.

                                CLAIMS FOR RELIEF
                             FIRST CLAIM FOR RELIEF
        Violation of RICO, 18 U.S.C. § 1961 et seq.—Opioid Marketing Enterprise
   (Against Purdue, Cephalon, Janssen, Endo, and Mallinckrodt (the “RICO Marketing
                                      Defendants”))

       878.    Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       879.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 879.

       880.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 880.

       881.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 881.




                                                104
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 105 of 152. PageID #: 33600



       882.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 882.

       883.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 883.

       884.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 884.

       885.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 885.

       886.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 886.

       887.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 887.

       888.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 888.




                                              105
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 106 of 152. PageID #: 33601



       889.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 889.

       890.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 890.

       891.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 891.

       892.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 892.

       893.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 893.

       894.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 894.

       895.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 895.




                                              106
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 107 of 152. PageID #: 33602



       896.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 896.

       897.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 897.

       898.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 898.

       899.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 899.

       900.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 900.

       901.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 901.

       902.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 902.




                                              107
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 108 of 152. PageID #: 33603



       903.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 903.

       904.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 904.

       905.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 905.

                          SECOND CLAIM FOR RELIEF
     Violation of RICO, 18 U.S.C. § 1961 et seq.—Opioid Supply Chain Enterprise
         (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
   McKesson, Cardinal, and AmerisourceBergen— “RICO Supply Chain Defendants”)

       906.    Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       907.    The allegations of paragraph 907 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 907.

       908.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 908, and therefore denies the same.

       909.    Allergan Finance, LLC admits that it or a subsidiary was a member of the HDA at

certain times. Allergan Finance, LLC denies the remaining allegations that relate to it. Allergan

Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 909, and therefore denies the same.



                                                108
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 109 of 152. PageID #: 33604



       910.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 910, and therefore denies the same.

       911.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 911, and therefore denies the same.

       912.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 912, and therefore denies the same.

       913.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 913, and therefore denies the same.

       914.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 914, and therefore denies the same.

       915.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 915, and therefore denies the same.

       916.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 916, and therefore denies the same.




                                              109
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 110 of 152. PageID #: 33605



       917.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 917, and therefore denies the same.

       918.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 918, and therefore denies the same.

       919.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 919, and therefore denies the same.

       920.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 920, and therefore denies the same.

       921.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 921, and therefore denies the same.

       922.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 922, and therefore denies the same.

       923.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 923, and therefore denies the same.




                                              110
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 111 of 152. PageID #: 33606



       924.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 924, and therefore denies the same.

       925.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 925, and therefore denies the same.

       926.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 926, and therefore denies the same.

       927.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 927, and therefore denies the same.

       928.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 928, and therefore denies the same.

       929.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 929, and therefore denies the same.

       930.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 930, and therefore denies the same.




                                              111
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 112 of 152. PageID #: 33607



       931.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 931, and therefore denies the same.

       932.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 932, and therefore denies the same.

       933.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 933, and therefore denies the same.

       934.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 934, and therefore denies the same.

       935.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 935, and therefore denies the same.

       936.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 936, and therefore denies the same.

       937.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 937, and therefore denies the same.




                                              112
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 113 of 152. PageID #: 33608



       938.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 938, and therefore denies the same.

                            THIRD CLAIM FOR RELIEF
                     Violation Of The Ohio Corrupt Practices Act
                         Ohio Revised Code §§ 2923.31, et seq.
  (Against Purdue, Cephalon, Janssen, Endo, and Mallinckrodt (the “Opioid Marketing
                                    Enterprise”))

       939.    Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       940.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 940.

       A.      The Opioid Marketing Enterprise and Pattern of Corrupt Activity

       941.    Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       942.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 942.

       943.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 943.

       944.    This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 944.




                                                113
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 114 of 152. PageID #: 33609



       945.     This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 945.

       B.       Injury Caused and Relief Sought

       946.     This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 946.

       947.     This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 947.

       948.     This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 948.

       949.     This allegation is not directed at Allergan Finance, LLC, so an answer is neither

necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC denies the

allegations of paragraph 949.

                               FOURTH CLAIM FOR RELIEF
                         Violation Of The Ohio Corrupt Practices Act
                             Ohio Revised Code §§ 2923.31, et seq.
              Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
                        McKesson, Cardinal, and AmerisourceBergen)
                           (The “Opioid Supply Chain Enterprise”)

       950.     Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.




                                                114
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 115 of 152. PageID #: 33610



       951.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 951, and therefore denies the same.

       A.      The Opioid Supply Chain Enterprise and Pattern of Corrupt Activity

       952.    Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       953.    The allegations of paragraph 953 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 953.

       954.    The allegations of paragraph 954 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 954.

       955.    The allegations of paragraph 955 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 955.

       956.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 956, and therefore denies the same.

       957.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 957, and therefore denies the same.

       958.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 958, and therefore denies the same.




                                                115
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 116 of 152. PageID #: 33611



       959.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 959, and therefore denies the same.

       960.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 960, and therefore denies the same.

       961.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 961, and therefore denies the same.

       962.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 962, and therefore denies the same.

       963.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 963, and therefore denies the same.

       964.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 964, and therefore denies the same.

       965.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 965, and therefore denies the same.




                                              116
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 117 of 152. PageID #: 33612



       966.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 966, and therefore denies the same.

       967.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 967, and therefore denies the same.

       968.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 968, and therefore denies the same.

       B.      Impact of The Opioid Supply Chain Enterprise

       969.    Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       C.      Injury Caused and Relief Sought

       970.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 970, and therefore denies the same.

       971.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 971, and therefore denies the same.

       972.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 972, and therefore denies the same.




                                                117
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 118 of 152. PageID #: 33613



       973.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 973, and therefore denies the same.

                                 FIFTH CLAIM FOR RELIEF
                                   Statutory Public Nuisance
                                    (Against All Defendants)

       974.    Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       975.    The allegations of paragraph 975 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 975.

       976.    The allegations of paragraph 976 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 976.

       977.    The allegations of paragraph 977 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 977.

       978.    The allegations of paragraph 978 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 978.

       979.    The allegations of paragraph 979 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 979.




                                                118
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 119 of 152. PageID #: 33614



       980.    The allegations of paragraph 980 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 980.

       981.    The allegations of paragraph 981 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 981.

       982.    The allegations of paragraph 982 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 982.

       983.    The allegations of paragraph 983 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 983.

       984.    The allegations of paragraph 984 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 984.

       985.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 985, and therefore denies the same.

       986.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 986, and therefore denies the same.




                                              119
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 120 of 152. PageID #: 33615



       987.    The allegations of paragraph 987 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 987.

       988.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 988, and therefore denies the same.

       989.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 989, and therefore denies the same.

       990.    The allegations of paragraph 990 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 990.

       991.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 991, and therefore denies the same.

       992.    Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 992, and therefore denies the same.

       993.    Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 993, and therefore denies the same.

       994.    The allegations of paragraph 994 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 994.




                                                120
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 121 of 152. PageID #: 33616



       995.    The allegations of paragraph 995 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 995.

       996.    The allegations of paragraph 996 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 996.

                               SIXTH CLAIM FOR RELIEF
                            Common Law Absolute Public Nuisance
                                 (Against All Defendants)

       997.    Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       998.    The allegations of paragraph 998 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 998.

       999.    The allegations of paragraph 999 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 999.

       1000. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1000, and therefore denies the same.

       1001. The allegations of paragraph 1001 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1001.




                                                121
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 122 of 152. PageID #: 33617



       1002. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1002, and therefore denies the same.

       1003. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1003, and therefore denies the same.

       1004. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1004, and therefore denies the same.

       1005. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1005, and therefore denies the same.

       1006. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1006, and therefore denies the same.

       1007. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1007, and therefore denies the same.

       1008. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1008, and therefore denies the same.




                                              122
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 123 of 152. PageID #: 33618



       1009. The allegations of paragraph 1009 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1009.

       1010. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1010, and therefore denies the same.

       1011. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1011, and therefore denies the same.

       1012. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1012, and therefore denies the same.

       1013. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1013, and therefore denies the same.

       1014. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1014, and therefore denies the same.

       1015. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1015, and therefore denies the same.




                                              123
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 124 of 152. PageID #: 33619



        1016. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1016, and therefore denies the same.

        1017. Allergan Finance, LLC denies the allegations that relate to it, except admits that its

subsidiaries sell FDA-approved opioid medicines, including Schedule 2 medicines with a potential

for abuse and addiction. Allergan Finance, LLC lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in paragraph 1017, and therefore denies the

same.

        1018. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1018, and therefore denies the same.

        1019. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1019, and therefore denies the same.

        1020. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1020, and therefore denies the same.

        1021. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1021, and therefore denies the same.

        1022. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1022, and therefore denies the same.




                                                124
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 125 of 152. PageID #: 33620



       1023. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1023, and therefore denies the same.

       1024. The allegations of paragraph 1024 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1024.

       1025. The allegations of paragraph 1025 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1025.

       1026. The allegations of paragraph 1026 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1026.

       1027. The allegations of paragraph 1027 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1027.

       1028. The allegations of paragraph 1028 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1028.

       1029. Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 1029, and therefore denies the same.

       1030. The allegations of paragraph 1030 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1030.




                                                125
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 126 of 152. PageID #: 33621



       1031. The allegations of paragraph 1031 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1031.

       1032. The allegations of paragraph 1032 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1032.

       1033. The allegations of paragraph 1033 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1033.

       1034. The allegations of paragraph 1034 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1034.

       1035. The allegations of paragraph 1035 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1035.

       1036. The allegations of paragraph 1036 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1036.

       1037. The allegations of paragraph 1037 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1037.




                                              126
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 127 of 152. PageID #: 33622



       1038. The allegations of paragraph 1038 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1038.

                               SEVENTH CLAIM FOR RELIEF
                                        Negligence
                                  (Against All Defendants)

       1039. Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       1040. The allegations of paragraph 1040 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1040.

       1041. The allegations of paragraph 1041 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1041.

       1042. The allegations of paragraph 1042 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1042.

       1043. The allegations of paragraph 1043 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1043.

       1044. The allegations of paragraph 1044 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1044.




                                                127
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 128 of 152. PageID #: 33623



       1045. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1045, and therefore denies the same.

       1046. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1046, and therefore denies the same.

       1047. The allegations of paragraph 1047 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1047.

       1048. The allegations of paragraph 1048 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1048.

       1049. The allegations of paragraph 1049 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1049.

       1050. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1050, and therefore denies the same.

       1051. The allegations of paragraph 1051 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1051.




                                              128
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 129 of 152. PageID #: 33624



       1052. The allegations of paragraph 1052 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1052.

       1053. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1053, and therefore denies the same.

       1054. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1054, and therefore denies the same.

       1055. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1055, and therefore denies the same.

       1056. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1056, and therefore denies the same.

       1057. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1057, and therefore denies the same.

       1058. The allegations of paragraph 1058 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1058.




                                              129
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 130 of 152. PageID #: 33625



       1059. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1059, and therefore denies the same.

       1060. The allegations of paragraph 1060 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1060.

       1061. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1061, and therefore denies the same.

       1062. The allegations of paragraph 1062 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1062.

       1063. The allegations of paragraph 1063 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1063.

       1064. The allegations of paragraph 1064 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1064.

       1065. The allegations of paragraph 1065 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1065.




                                              130
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 131 of 152. PageID #: 33626



       1066. The allegations of paragraph 1066 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1066.

       1067. Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 1067, and therefore denies the same.

       1068. The allegations of paragraph 1068 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1068.

       1069. The allegations of paragraph 1069 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1069.

       1070. The allegations of paragraph 1070 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1070.

       1071. The allegations of paragraph 1071 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1071.

                               EIGHTH CLAIM FOR RELIEF
                                     Common Law Fraud
                              (Against the Marketing Defendants)

       1072. Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       1073. The allegations of paragraph 1073 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1073.


                                                131
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 132 of 152. PageID #: 33627



       1074. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1074, and therefore denies the same.

       1075. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1075, and therefore denies the same.

       1076. The allegations of paragraph 1076 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1076.

       1077. The allegations of paragraph 1077 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1077.

       1078. The allegations of paragraph 1078 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1078.

       1079. The allegations of paragraph 1079 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1079.

       1080. The allegations of paragraph 1080 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1080.




                                              132
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 133 of 152. PageID #: 33628



       1081. The allegations of paragraph 1081 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1081.

       1082. The allegations of paragraph 1082 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1082.

       1083. The allegations of paragraph 1083 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1083.

       1084. The allegations of paragraph 1084 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1084.

       1085. The allegations of paragraph 1085 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1085.

       1086. The allegations of paragraph 1086 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1086.

       1087. The allegations of paragraph 1087 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1087.




                                              133
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 134 of 152. PageID #: 33629



       1088. The allegations of paragraph 1088 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1088.

       1089. The allegations of paragraph 1089 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1089.

                                 NINTH CLAIM FOR RELIEF
                                 Injury Through Criminal Acts
                                         (R.C. 2307.60)
                                    (Against All Defendants)

       1090. Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       1091. Allergan Finance, LLC admits that R.C. § 2307.60(A)(1) contains the language

cited in paragraph 1091.

       1092. Allergan Finance, LLC admits that R.C. § 2925.02(A) contains the language cited

in paragraph 1092. Allergan Finance, LLC denies the remaining allegations that relate to it.

Allergan Finance, LLC lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in paragraph 1092, and therefore denies the same.

       1093. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1093, and therefore denies the same.

       1094. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1094, and therefore denies the same.




                                                134
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 135 of 152. PageID #: 33630



       1095. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1095, and therefore denies the same.

       1096. The allegations of paragraph 1096 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1096.

       1097. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1097, and therefore denies the same.

       1098. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1098, and therefore denies the same.

       1099. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1099, and therefore denies the same.

       1100. The allegations of paragraph 1100 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1100.

       1101. The allegations of paragraph 1101 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1101.




                                              135
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 136 of 152. PageID #: 33631



       1102. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1102, and therefore denies the same.

       1103. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1103, and therefore denies the same.

       1104. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1104, and therefore denies the same.

       1105. Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 1105, and therefore denies the same.

       1106. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1106, and therefore denies the same.

       1107. The allegations of paragraph 1107 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1107.

                                TENTH CLAIM FOR RELIEF
                                    Unjust Enrichment
                                  (Against All Defendants)

       1108. Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       1109. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1109, and therefore denies the same.


                                                136
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 137 of 152. PageID #: 33632



       1110. The allegations of paragraph 1110 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1110.

       1111. Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 1111, and therefore denies the same.

       1112. Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 1112, and therefore denies the same.

       1113. Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 1113, and therefore denies the same.

       1114. Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 1114, and therefore denies the same.

       1115. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1115, and therefore denies the same.

       1116. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1116, and therefore denies the same.

       1117. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1117, and therefore denies the same.

       1118. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1118, and therefore denies the same.




                                                137
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 138 of 152. PageID #: 33633



       1119. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1119, and therefore denies the same.

       1120. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1120, and therefore denies the same.

       1121. The allegations of paragraph 1121 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1121.

                              ELEVENTH CLAIM FOR RELIEF
                                     Civil Conspiracy
                                  (Against All Defendants)

       1122. Allergan Finance, LLC re-states and incorporates its answers to all prior paragraphs

within this Answer as if they were fully set forth herein.

       1123. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1123, and therefore denies the same.

       1124. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1124, and therefore denies the same.

       1125. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1125, and therefore denies the same.




                                                138
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 139 of 152. PageID #: 33634



       1126. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1126, and therefore denies the same.

       1127. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1127, and therefore denies the same.

       1128. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1128, and therefore denies the same.

       1129. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1129, and therefore denies the same.

       1130. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1130, and therefore denies the same.

       1131. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1131, and therefore denies the same.

       1132. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1132, and therefore denies the same.




                                              139
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 140 of 152. PageID #: 33635



        1133. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1133, and therefore denies the same.

        1134. Allergan Finance, LLC denies the allegations that relate to it. Allergan Finance,

LLC lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 1134, and therefore denies the same.

        1135. Allergan Finance, LLC lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 1135, and therefore denies the same.

        1136. The allegations of paragraph 1136 amount to a legal conclusion, to which an answer

is neither necessary nor appropriate. To the extent an answer is required, Allergan Finance, LLC

denies the allegations of paragraph 1136.

                            ALLERGAN FINANCE, LLC’S DEFENSES

        Without assuming any burden of proof that it otherwise would not bear or admitting that it

is in any way liable to the Plaintiffs, Allergan Finance, LLC asserts that the Plaintiffs claims against

it are barred pursuant to the following defenses, each of which is raised in the alternative. Allergan

Finance, LLC expressly reserves the right to amend these defenses as permitted by the applicable

rules of civil procedure:

        1.      Failure to State A Claim - The complaint fails to allege sufficient facts to state a

claim against Allergan upon which relief can be granted.

        2.      Failure to Plead With Requisite Particularity - Plaintiffs have not pled fraud with

the required particularity.

        3.      Statute of Limitations - Plaintiffs’ claims are barred or limited, in whole or in part,

by the applicable statutes of limitations. To the extent that Plaintiffs knew or reasonably should




                                                  140
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 141 of 152. PageID #: 33636



have known of any wrongfully caused injuries outside of the applicable limitations period(s),

Plaintiffs’ claims are time-barred.

       4.        Failure to Monitor or Mitigate - Plaintiffs have failed to take appropriate and

necessary steps to mitigate any damages. Among other things, they continued to approve or pay

for opioid medications, either directly or through authorized third parties, without further inquiry

into the necessity of the medication and, while aware of the risks of opioid medications, they failed

to take adequate steps to monitor or limit any alleged wrongful prescribing, distribution, or use.

       5.        Speculative and Remote Injuries - The alleged injuries asserted by Plaintiffs are too

speculative and remote from the alleged wrongful conduct to be a basis for liability as a matter of

law and due process.

       6.        No reliance - Neither the users of opioid medications nor their prescribers relied to

their detriment upon any statement, let alone any misrepresentation, made by Allergan in

determining to use the medications at issue.

       7.        Medical Necessity - Plaintiffs fail to plead and cannot establish that they incurred

any costs for any opioid prescription promoted or sold by Allergan and that was medically

inappropriate or should not have been written, or that Allergan’s allegedly improper conduct

caused any health care provider to write any unnecessary, ineffective, or harmful opioid

prescriptions.

       8.        Penalties Sought Are Unconstitutional - Plaintiffs’ claims for punitive damages,

statutory damages, civil penalties, and other relief are prohibited under the Fifth, Eighth, and

Fourteenth Amendments of the United States Constitution, and Article I, § § 1, 2, 9, 10, 16, and

19 of the Constitution of Ohio.




                                                 141
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 142 of 152. PageID #: 33637



        9.      Laches - Plaintiffs’ unreasonable delay in the filing and service of this action has

operated to the detriment and prejudice of Allergan and, as a consequence, Plaintiffs are barred

from seeking the relief sought, or any relief whatsoever, by laches.

        10.     Res Judicata/Collateral Estoppel - Plaintiffs’ are barred or limited, in whole or in

part, by the doctrines of res judicata and collateral estoppel.

        11.     Waiver - Plaintiffs’ claims are barred or limited, in whole or in part, by the doctrine

of waiver. Plaintiffs’ claims are, according to the Complaint, based on conduct from as early as

the 1990s. Plaintiffs knew or reasonably should have known of the facts underlying their claims

years ago and failed to file suit for years thereafter.

        12.     Criminal Acts By Third Parties - Plaintiffs’ claims are barred, in whole or in part,

because the injury Plaintiffs allege was the result of one or more superseding and/or intervening

criminal acts by third parties.

        13.     Misuse of Products - The claims are barred, in whole or in part, by the alteration,

modification, or misuse by third parties of the opioid medications at issue.

        14.     Learned Intermediary Doctrine - Plaintiffs’ claims are barred by the learned

intermediary doctrine. The products at issue are prescribed and dispensed by physicians and other

healthcare providers and their agents who used their informed, independent medical judgment in

making prescribing decisions for a given patient.

        15.     First Amendment and Related Doctrines - To the extent that each Plaintiff’s claims

relate to advertising, public statements, lobbying, protected commercial speech, speech protected

under Noerr-Pennington doctrine, or other protected activities, Plaintiffs’ claims are barred, in

whole or in part, by applicable provisions of the United States Constitution and the Constitution

of Ohio, including but not limited to the First Amendment to the United States Constitution and




                                                  142
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 143 of 152. PageID #: 33638



Article I, § 11 of the Constitution of Ohio, and applicable provisions of any other state whose laws

may apply.

       16.     Assumption of Risk/Informed Consent/Contributory Negligence - Plaintiffs’

claims are barred and/or reduced by the assumption of risk, informed consent, contributory or

comparative negligence, contributory or comparative fault, and proportionate responsibility.

       17.     Abrogation - Plaintiffs’ common law and public nuisance claims have been

abrogated by the Ohio Products Liability Act.

       18.     Lack of Criminal Conviction - Plaintiffs’ “injury through criminal acts” claims fail

because there has been no relevant criminal conviction.

       19.     Other Parties’ Proportionate Fault - In the event that any of the wrongful acts

alleged by Plaintiffs in fact occurred, said wrongful acts were caused by the acts, omissions,

negligence, fraud, or breach of obligations by persons or entities other than Allergan and, thus, any

recovery should be reduced or barred by such parties’ proportionate fault.

       20.     Other Indemnification - Any verdict or judgment that might be recovered by

Plaintiffs must be reduced by those amounts that have already or will in the future, with reasonable

certainty, indemnify the Plaintiffs in whole or in part for any past or future claimed economic loss

from any collateral source such as insurance, social security, workers’ compensation, or employee

benefit program.

       21.     Legal Obligation - Allergan’s liability, if any, will not result from its conduct but

is solely the result of an obligation imposed by law, and thus Allergan is entitled to complete

indemnity, express or implied, by other parties.

       22.     Preemption - Plaintiffs’ claims are preempted by federal law, including, without

limitation, the federal Controlled Substances Act and the Food, Drug, and Cosmetic Act. Federal




                                                143
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 144 of 152. PageID #: 33639



law authorized the promotion of opioid products for their FDA-approved indications. To the extent

Plaintiffs’ claims seek liability for the promotion of opioid products for their FDA-approved uses,

the claims are preempted.

        23.    Proper Labeling Subject to FDA Review and Approval - Statements in branded or

unbranded materials comporting with FDA-approved uses are not misleading as a matter of law or

otherwise actionable.

        24.    Sufficient Corrective Action - Any alleged misstatements or omissions in

marketing materials were negated by corrective action plans implemented and executed in

conjunction with the FDA.

        25.    Primary Jurisdiction - Plaintiffs’ claims are barred and/or this Court should defer

this matter to the FDA, in whole or in part, pursuant to the doctrine of primary jurisdiction.

        26.    Deference to FDA - Plaintiffs’ claims are barred and/or this Court should defer this

matter to the FDA, in whole or in part, pursuant to the doctrine of primary jurisdiction.

        27.    Economic Loss Rule - Plaintiffs’ claims are barred or limited by the economic loss

rule.

        28.    Improper Financial Arrangement - Defendants’ rights to fair process (including

under the Due Process Clause of the U.S. Constitution and Article II, § § 1, 2, 16, and 19 of the

Constitution of Ohio) are violated by any financial or other arrangement that might distort a

government attorney’s duty to pursue justice rather than his or her personal interests, financial or

otherwise, in the context of a civil enforcement proceeding, including by any use by plaintiffs of

a private contingency fee counsel in this action.

        29.    Municipal Cost Recovery Rules/Public Services Doctrine - Plaintiffs’ claims are

barred or limited, in whole or in part, under the municipal cost recovery rule and/or the free public




                                                144
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 145 of 152. PageID #: 33640



services doctrine, in that Plaintiffs are not entitled to recover governmental expenditures as a

matter of law.

       30.       Intervening and Superseding Events - If the Plaintiffs have sustained any injuries

or damages, or a public nuisance was created, such were the result of intervening or superseding

events, factors, occurrences, or conditions which were not reasonably foreseeable and in no way

caused by Allergan and for which Allergan is not liable.

       31.       Constraints on Police Power - Plaintiffs claims are barred or limited, in whole or in

part, by common law, statutory, and state constitutional constraints on the exercise of police

powers by a State county.

       32.       Statutory/Common Law Damages Limitations - Plaintiffs claims are barred,

reduced, and/or limited pursuant to applicable statutory and common law regarding limitations of

awards, caps on recovery, and setoffs.

       33.       Ratification and Voluntary Payment - Plaintiffs claims are barred or limited, in

whole or in part, because Plaintiffs’ alleged loss, damage, injury, harm, expense, diminution, or

deprivation, or the alleged public nuisance, if any, was caused in whole or in part by Plaintiffs’

ratification, including under the voluntary payment doctrine, of any alleged misconduct.

       34.       Set-off - Allergan is entitled to a credit, set-off, or offset for all sums of money

received or available from or on behalf of any tortfeasor(s) for the same injuries alleged in

Plaintiffs’ complaint, including but not limited to any and all settlements Plaintiffs may reach with

any tortfeasor(s).

       35.       Improper Joinder - Plaintiffs claims against Allergan are not properly joined with

the Plaintiffs’ claims against the other defendants in this case because the claims do not arise out




                                                 145
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 146 of 152. PageID #: 33641



of the same alleged transactions, occurrences, statements, actions, and omissions by all Defendants

in the case.

        36.     Failure to Join Necessary or Indispensable Parties - Plaintiffs have failed to join

one or more necessary and indispensable parties, including without limitation healthcare providers,

prescribers, patients, government agencies, and other third parties who have engaged in, or failed

to reasonably prevent, unauthorized or illicit prescribing, dispensing, diversion, or use of

prescription opioid medications or illicit drugs.

        37.     Truthful and Non-Misleading Statements - The representations or statements

alleged to have been made were true and accurate at the time made and/or otherwise were made in

good faith, with a reasonable belief as to their validity and accuracy and with a reasonable belief

that all conduct was lawful.

        38.     State of the Art - Plaintiffs may not recover from Allergan because the methods,

standards, or techniques of designing, manufacturing, labeling and distributing of the prescription

medications at issue complied with and were in conformity with the generally recognized state of

the art at the time the product was designed, manufactured, labeled, and distributed.

        39.     Unclean Hands - Should discovery show that Plaintiffs or their agents acted

inequitably in responding to its alleged harms, during the course of its investigation, or during this

litigation, such conduct should be taken into account in assessing Plaintiffs’ claims and whether,

and to what extent, Plaintiffs are entitled to relief in this action.

        40.     Unique Reactions - The relief Plaintiffs seek was the direct result of pre-existing

medical conditions, idiosyncratic reactions to medications, and/or occurred by operation of nature

or as a result of circumstances over which Allergan had and continues to have no control.




                                                   146
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 147 of 152. PageID #: 33642



       41.     Personal Jurisdiction - This Court lacks personal jurisdiction over Allergan plc

under the Due Process Clause and any potentially applicable state law.

       42.     Subrogation - Plaintiffs have failed to comply with the requirement that it identify

each patient in whose claim(s) it has a subrogation interest.

       43.     Separation of Powers Doctrine - Plaintiffs’ claims are barred or limited, in whole

or in part, by the separation of powers doctrine.

       44.     Conformed with Law - Allergan’s conduct alleged in the Complaint conformed to

all state and federal statutes, regulations, and industry standards based upon the state of knowledge

existing at the relevant time(s) alleged in the Complaint.

       45.     Principles of Equity - Numerous facts would render the imposition of injunctive

relief, civil penalties, or other remedies inequitable here, including, but not limited to, the good-

faith reliance on and interpretation of clinical data and medical literature, the absence of any

intentional unlawful conduct, the course of Plaintiffs’ investigation and pursuit of these claims,

and the good-faith reliance on guidance for product communications published by the FDA.

       46.     Sophisticated-User Doctrine - Plaintiffs’ claims are barred by the sophisticated-user

doctrine. Because of their training and experience, doctors who prescribe opioids know or

reasonably should know of the potential risks, and Allergan had no duty to warn and cannot be

held liable for failing to warn of risks and complications of which members of the relevant medical

community knew or should have known.

       47.     Commerce Clause - Plaintiffs’ claims are barred, in whole or in part, by the

Commerce Clause of the United States Constitution.

       48.     Duplicative Recovery - Plaintiffs seek duplicate or double recovery on the same

injury or damage, contrary to Ohio law.




                                                147
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 148 of 152. PageID #: 33643



       49.       Municipal Code - Plaintiffs’ public nuisance claim is barred or limited, in whole or

in part, to the extent not encompassed by any nuisance provisions of the respective applicable

county or municipal codes or regulations.

       50.       Opinion - To the extent Plaintiffs seek to impose liability on Allergan for broad,

general statements regarding the value or quality of products that were made to and reasonably

understood by providers as opinion, such statements cannot constitute false representations as a

matter of law.

       51.       Due Process and Ex Post Facto - Plaintiffs’ claims are barred because they violate

procedural and substantive due process rights under the Fourteenth Amendment to the U.S.

Constitution and Article I, § § 1, 2, 16, and 19 of the Constitution of Ohio, and the right to be free

from retroactive or ex post facto laws as guaranteed by Article I, § 10 of the United States

Constitution and Article II, § 28 of the Constitution of Ohio.

       52.       Failure of Restitution or Rescission - Plaintiffs are not entitled to any relief in the

form of restitution or rescission because they cannot restore the status quo ante.

       53.       Preemption – Generics - Any claims pertaining to generic medicines are preempted,

as set forth in the United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 564 U.S.

604 (2011) and Mutual Pharmaceuticals Co. v. Bartlett, 570 U.S. 472 (2013).

       54.       Voluntary Payment - Each Plaintiff’s claims are barred, in whole or in part, by the

voluntary payment doctrine.

       55.       No Actionable Misrepresentation - Plaintiffs fail to plead any actionable

misrepresentation or omission.

       56.       No Duty - Plaintiffs fail to plead any duty owed to Plaintiffs.




                                                  148
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 149 of 152. PageID #: 33644



          57.   Adequate Remedy at Law - To the extent Plaintiffs attempt to seek equitable relief,

Plaintiffs are not entitled to such relief because Plaintiffs have an adequate remedy at law and

cannot otherwise satisfy the elements for equitable relief.

          58.   No Benefit from Plaintiffs - Each Plaintiff’s claim for unjust enrichment is barred

or limited because Allergan did not receive and retain any alleged benefit from Plaintiffs.

          59.   Outside the Scope of Agency or Employment - To the extent any agents,

employees, or contractors of Allergan caused any of the damages alleged by Plaintiffs, such agents,

employees, or contractors were acting outside the scope of the agency employment, or contract

with Allergan, and any recovery against Allergan must be reduced by the proportionate fault of

such agents, employees, or contractors.

          60.   Corporate Veil - To the extent each Plaintiff’s claims are based the alleged conduct

of other Defendants, and Plaintiffs seek to impose liability on any Allergan Defendant only by

virtue of that Defendant’s ownership of another Defendant’s shares, membership within another

Defendant’s unincorporated entity, or similar affiliation, Plaintiffs have failed to plead—and

cannot prove—any allegations sufficient to support a claim to pierce the corporate veil or to

otherwise hold any Allergan Defendant liable merely by virtue of its corporate affiliation with any

other Defendant.

          61.   Failure to Comply with Case Management Orders - Each Plaintiff’s claims are

barred and should be dismissed under Fed. R. Civ. P. 41(b) and any other applicable rules because

Plaintiffs have refused to comply with the Court’s case management orders, including CMO-1,

and because Plaintiffs have refused to identify the allegedly inappropriate, unnecessary, or

otherwise improper opioid prescriptions that they contend are at issue and on which they base their

claims.




                                                149
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 150 of 152. PageID #: 33645



       62.     Open and Obvious Danger Doctrine - The claims set forth in the complaint are

barred, in whole or in part, by the doctrines of and open and obvious danger. Prescription opioids

products have associated known risks or dangers that can be unavoidable even within the scope of

prescribed and intended use, but are reasonable in comparison to the benefits conferred. The risks

of opioid medications, and the alleged incurred costs and/or injuries purportedly caused by opioid

medications, were known (and disclosed) to plaintiffs, plaintiffs’ contractors and agents, Ohio

consumers, and prescribing doctors for years.

       63.     Relief Unavailable. Declaratory judgment, injunction, or attorney’s fees for these

alleged claims are unavailable as a matter of law.

       64.     Deficient Public Nuisance Claim - Plaintiffs fail to identify a public nuisance, an

interference with a public right, or how Allergan contributed to that nuisance.

       65.     Deficient Conspiracy Claim - Plaintiffs fail to identify any concerted action by

Allergan to participate in any conspiracy.

       66.     Deference to DEA - Plaintiffs’ claims are barred and/or this Court should defer this

matter to the DEA, in whole or in part, pursuant to the doctrine of primary jurisdiction.

       67.     Deference to State Agencies - Plaintiffs’ claims are barred and/or this Court should

defer this matter to the appropriate state agencies, in whole or in part, pursuant to the doctrine of

primary jurisdiction.

       68.     Acts of Third Parties. Each Plaintiff’s injuries and damages, if any, are barred in

whole or in part by the actions, omissions, and/or conduct of third parties, thus, any recovery

should be reduced or barred by such parties’ proportionate fault.

       69.     No Public Right. Plaintiffs’ public nuisance claims are barred or limited because,

among other reasons, no action of the defendants involved interference with real property, illegal




                                                150
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 151 of 152. PageID #: 33646



conduct perpetrated by third-parties involving the use of an otherwise legal product does not

involve a public right against the manufacturer sufficient to state a claim for public nuisance, the

alleged public nuisance would have impermissible extraterritorial reach, and the alleged wrongful

conduct of the defendants is too remote from the alleged “public” injury as a matter of law and

due process.

         Allergan Finance, LLC adopts by reference any additional applicable defense pled by any

other defendants not otherwise pled herein.

                                 DEMAND FOR JURY TRIAL

         Allergan Finance, LLC hereby demands a trial by jury of all issues so triable. Allergan

Finance, LLC also hereby reserves the right to remand each case to its original jurisdiction for

trial.

         WHEREFORE, Allergan Finance, LLC demands judgment dismissing Plaintiffs’

Complaint in its entirety, together with costs and disbursements. Allergan Finance, LLC further

demands such other relief, both general and specific, at law or in equity, to which it is justly

entitled.

Dated: January 15, 2019


                                                /s/ Donna Welch
                                                Donna Welch, P.C.
                                                KIRKLAND & ELLIS LLP
                                                300 North LaSalle
                                                Chicago, Illinois 60654
                                                (312) 862-2000
                                                donna.welch@kirkland.com




                                                151
Case: 1:17-md-02804-DAP Doc #: 1267 Filed: 01/15/19 152 of 152. PageID #: 33647



                                  CERTIFICATE OF SERVICE

       I certify that, on January 15, 2019, I filed a copy of the foregoing electronically. The

Court’s electronic filing system will send notice of this filing to all parties. Parties may access

this filing through the Court’s system.


                                              /s/ Donna Welch
                                              Donna Welch, P.C.
                                              KIRKLAND & ELLIS LLP
                                              300 North LaSalle C
                                              hicago, Illinois 60654
                                              (312) 862-2000
                                              donna.welch@kirkland.com
